15-3925
    Guo v. Boente
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 226 427
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    7th day of February, two thousand seventeen.

    PRESENT:
             JOHN M. WALKER, JR.,
             REENA RAGGI,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    JUN GUO,
                    Petitioner,

                    v.                                               15-3925
                                                                     NAC
    DANA J. BOENTE, ACTING UNITED
    STATES ATTORNEY GENERAL,
             Respondent.*
    _____________________________________

    FOR PETITIONER:                      Zhong Yue Zhang, Flushing, N.Y.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; John W.
                                         Blakeley, Assistant Director;
                                         Elizabeth K. Fitzgerald-Sambou,
                                         Trial Attorney, Office of

    * The Clerk of Court is respectfully requested to amend the caption
    to conform to the above.
                            Immigration Litigation, United
                            States Department of Justice,
                            Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Jun Guo, a native and citizen of the People’s

Republic of China, seeks review of the BIA’s November 30, 2015

decision affirming an Immigration Judge’s (“IJ”) August 19,

2014 denial of Guo’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Jun Guo, No. A205 226 427 (B.I.A. Nov. 30, 2015),

aff’g No. A205 226 427 (Immig. Ct. N.Y. City Aug. 19, 2014).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the IJ’s and BIA’s decisions.       Yun-Zui Guan v. Gonzales, 432
F.3d 391, 394 (2d Cir. 2005).        The applicable standards of

review are well established.        8 U.S.C. § 1252(b)(4)(B); Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).




                                2
    For asylum applications like Guo’s, governed by the REAL

ID Act, the IJ may, “[c]onsidering the totality of the

circumstances,” base a credibility finding on, inter alia, an

asylum applicant’s “demeanor, candor, or responsiveness,” and

inconsistencies in his or his witness’ statements.                    8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.                      “We

defer . . . to an IJ’s credibility determination unless, from

the totality of the circumstances, it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”   Xiu Xia Lin, 534 F.3d at 167.               As discussed below,

the IJ’s adverse credibility determination here rests on

substantial evidence.

    The IJ reasonably relied on inconsistencies between Guo’s

testimony and his wife’s letter concerning his detention, an

event central to his claim of persecution.              Id. at 166-67; Xian

Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir.

2006)   (“[A]   material   inconsistency          in    an   aspect    of   [an

applicant’s] story that served as an example of the very

persecution     from   which    he       sought    asylum . . . afforded

substantial     evidence   to   support      the       adverse   credibility

finding.” (citations and internal quotation marks omitted)).


                                     3
Guo testified that he was detained for six days, during which

he was beaten and interrogated.     When asked why his wife’s

letter omitted the detention and beating, Guo provided a series

of inconsistent responses: she was aware of his detention but

omitted it because it was “useless” information; she was unaware

of his detention; she knew about his detention but did not know

he was seeking asylum; and although she knew everything that

had happened, it was “her letter” and he had just told her to

“write down everything [she] kn[e]w.”   A.R. 120-22.   The IJ was

not required to credit Guo’s shifting explanations, which did

not account for why his wife would omit the basis of his

persecution claim.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

Cir. 2005) (“A petitioner must do more than offer a plausible

explanation for his inconsistent statements to secure relief;

he must demonstrate that a reasonable fact-finder would be

compelled to credit his testimony.” (citations and internal

quotation marks omitted)).

    Guo concedes this omission, but faults the IJ for failing

to consider or give weight to his mother’s letter, which

corroborated his detention.    The IJ explicitly acknowledged

Guo’s mother’s letter but gave it diminished weight, as the IJ


                               4
was entitled to do, because it omitted other information

important to Guo’s persecution claim, i.e., that officials

continued to question Guo’s wife concerning Guo years after his

detention.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
315, 342 (2d Cir. 2006) (holding that the weight accorded to

an applicant’s evidence “lies largely within the discretion”

of the IJ (alteration and internal quotation marks omitted)).

    The IJ also reasonably rested her adverse credibility

determination on inconsistencies concerning Guo’s

confrontation with his company’s director.    In his

application, Guo asserted that he and two colleagues confronted

the company’s leaders about a housing list.     On cross

examination, Guo testified that he confronted the company’s

director alone.   The IJ was not required to credit Guo’s

explanation that he did not notice this mistake in his

application.   Guo signed the application, twice confirmed that

he was aware of its contents, and identified a different error

in the application.   See 8 C.F.R § 1208.3(c)(2) (“The

applicant’s signature establishes a presumption that the

applicant is aware of the contents of the application.”);

Majidi, 430 F.3d at 80-81.


                               5
    Guo’s termination notice further undermined his

credibility.    Guo testified that he was terminated in February

2008, but the termination notice he produced was dated December

2013.    The IJ reasonably rejected his explanations.   His first

explanation, that in 2013 he asked the director who fired him

to provide proof of his termination, was called into question

by the fact that he came to the United States in 2011.      When

confronted with that point, Guo immediately changed his

testimony to say that his wife obtained the notice.      The IJ

reasonably rejected Guo’s shifting explanations because they

introduced further inconsistency.     See Majidi, 430 F.3d at

80-81.

    The adverse credibility determination is further bolstered

by the IJ’s findings regarding Guo’s demeanor, to which we give

particular deference.     See id. at 81 n.1.    The IJ observed

that, while Guo “testified fairly smoothly” on direct regarding

information in his application, his testimony became “highly

evasive” and unresponsive on cross examination.         A.R. 59.

“Evasiveness is, of course, one of the many outward signs a

fact-finder may consider in evaluating demeanor and in making

an assessment of credibility.”      Tu Lin v. Gonzales, 446 F.3d
6
395, 400 (2d Cir. 2006).    And the record supports the IJ’s

finding.   For example, when asked whether his intent was to

return to China when he first came to the United States, Guo

repeatedly avoided answering the question, stating alternately

that he “came here to travel,” that he “consulted [an] attorney

about . . . whether [he] could seek protection[] here,” and that

he “did not come here [to seek] asylum.”     A.R. 42-43.

    Given the multiple inconsistencies and Guo’s demeanor, it

cannot be said “that no reasonable fact-finder could make such

an adverse credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167.

Because all three forms of relief are based on the same factual

predicate, the adverse credibility determination is

dispositive of asylum, withholding of removal, and CAT relief.

See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               7